
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1762
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2010
			Mr. Ackerman (for
			 himself, Mr. Berman,
			 Ms. Hirono,
			 Mr. Johnson of Georgia, and
			 Mr. Ellison) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the anti-Christian violence that
		  has occurred in Iraq and has forced Iraqi Christians to flee their homes and
		  communities.
	
	
		Whereas Iraq has been home to a native Christian
			 population since the first century A.D.;
		Whereas the Iraqi Christian community includes a diversity
			 of churches and numbered as many as 1,000,000 in the early 1990s before the
			 first Persian Gulf War;
		Whereas Iraqi Christians have historically suffered from
			 official discrimination, periods of persecution, and even massacres;
		Whereas since 2003, Iraqi Christians have been
			 particularly targeted by al Qaeda in Mesopotamia and other violent Islamist
			 militants for abduction, torture, bombings, and murder;
		Whereas Iraqi churches have been deliberately attacked in
			 a wave of anti-Christian animus;
		Whereas the Iraqi Christian population has been decimated,
			 with Iraqi Christians seeking refuge in other countries or in safer areas of
			 Iraq;
		Whereas Iraqi Christians are entitled to the protection of
			 their government to be secure in their homes, schools, and places of worship;
			 and
		Whereas all people are entitled to absolute freedom of
			 conscience with regard to their religious beliefs or lack thereof: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns in the strongest terms the
			 anti-Christian violence that has occurred in Iraq and has forced Iraqi
			 Christians to flee their homes and communities;
			(2)calls on the Government of Iraq to enhance
			 its efforts to guarantee the protection and survival in place of the vulnerable
			 Iraqi Christian population and all other Iraqi religious minorities; and
			(3)urges the President and the Secretary of
			 State to make the protection of vulnerable minority groups in Iraq, including
			 Iraqi Christians, a priority in their discussions with Iraqi leaders, and a
			 central element in United States efforts on the ground in Iraq.
			
